EXECUTION VERSION
 



Exhibit 10-a
FIRST AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT


This FIRST AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of December 14, 2012, is entered into by and among the following
parties:
(i)
ARVINMERITOR RECEIVABLES CORPORATION, a Delaware corporation, as Seller;

(ii)
MERITOR, INC., an Indiana corporation, as Servicer;

(iii)
PNC BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser, as an LC
Participant, as a Purchaser Agent, as LC Bank and as Administrator; and

(iv)
MARKET STREET FUNDING LLC, as a Conduit Purchaser.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.    The parties hereto have entered into a Receivables Purchase Agreement,
dated as of June 18, 2012 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Purchase Agreement”) and
desire to amend the Receivables Purchase Agreement as set forth herein.
B.    Meritor Heavy Vehicle Braking Systems (U.S.A.), LLC and Meritor Heavy
Vehicle Systems, LLC (together, the “Originators”), the Seller, as buyer, and
the Servicer have entered into a Fourth Amended and Restated Purchase and Sale
Agreement, dated as of June 18, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Purchase and Sale Agreement”).
C.     Concurrently herewith, the Seller, the Servicer and the Originators are
entering into a letter agreement (the “PSA Letter Agreement”) whereby the
Originators request to sell, and the Seller agrees to purchase, Navistar
Receivables (as defined below) from time to time on and after the date hereof
pursuant to the Purchase and Sale Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:

 
 
 

704052263 12403015

--------------------------------------------------------------------------------




(a)    The following defined terms and the definitions thereof are deleted from
Exhibit I to the Receivables Purchase Agreement in their entirety:
(i)    “Existing Navistar Receivable”; and
(ii)    “Other Navistar Collections”
(b)    The definition of “Concentration Percentage” set forth in Exhibit I to
the Receivables Purchase Agreement is replaced in its entirety with the
following:
“Concentration Percentage” means (a) except as provided in clause (b) below, (i)
for any Group A Obligor, 15.00%, (ii) for any Group B Obligor, 12.50%, (iii) for
any Group C Obligor, 7.50% and (iv) for any Group D Obligor, 5.00% and (b) for
each of the Obligors listed in the chart below (each, a “Special Obligor”), the
percentage specified in the chart below for such Special Obligor (the applicable
“Special Concentration Limit”); provided, however, that the Administrator (with
the prior written consent of each Purchaser Agent) may (to the extent the Rating
Agency Condition has been satisfied with respect thereto if required by the
securitization program of any Conduit Purchaser) approve higher “Concentration
Percentages” for selected Obligors; provided, further, that the Administrator
may, upon not less than five (5) Business Days’ notice to Seller, cancel or
reduce the Special Concentration Limit with respect to any or all Special
Obligors, in which case the Concentration Percentage for such Special Obligor(s)
shall be determined pursuant to clause (a) above. In the event that any other
Obligor is or becomes an Affiliate of a Special Obligor, the Special
Concentration Limit shall apply to both such Obligor and such Special Obligor
and shall be calculated as if such Obligor and such Special Obligor were a
single Obligor.
Special Obligor
Special Concentration Limit
Oshkosh Corporation
20.00%
Daimler Trucks North America LLC
20.00%
Navistar Companies (collectively)
15.00%



(c)    The definition of “Eligible Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is amended as follows:
(i)    clause (p) thereof is replaced in its entirety with the following:
(p) [Reserved].
(ii)    inserting the following paragraph at the end thereof:
In addition to the foregoing, the Seller (or the Servicer on its behalf) may, at
any time after December 14, 2012, notify the Administrator in writing (with a
copy to each Purchaser Agent) that the Navistar Receivables shall no longer
constitute

 
2

 

704052263 12403015

--------------------------------------------------------------------------------




Eligible Receivables; provided that any such notice shall apply to all (rather
than any portion) of the Navistar Receivables. From and after the date such
notice is delivered to the Administrator, no Navistar Receivable shall
constitute an Eligible Receivable, and the Navistar Receivables shall be
excluded from the calculations of (x) “Concentration Reserve,” “Concentration
Reserve Percentage,” “Days’ Sales Outstanding,” “Default Ratio,” “Delinquency
Ratio,” “Dilution Horizon Ratio,” “Dilution Ratio,” “Dilution Reserve,”
“Dilution Reserve Percentage,” “Excess Concentration,” “Loss Horizon Ratio,”
“Loss Reserve,” “Loss Reserve Percentage,” “Minimum Dilution Reserve,” “Minimum
Dilution Reserve Percentage,” “Total Reserves,” “Weighted Average Credit Term
Factor” and “Weighted Average Credit Terms,” and (y) any components of the
calculations and terms described in clause (x), in each case, for all purposes
of this Agreement and the other Transaction Documents. After the delivery of
such a notice to the Administrator, no Navistar Receivable may become an
Eligible Receivable or be included in any of the foregoing calculations without
the Administrator’s and each Purchaser Agent’s prior written consent (which
consents may be granted or withheld in their sole discretion).
(d)    The definition of “Excluded Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is replaced in its entirety with the following:
“Excluded Receivable” means any Receivable (as defined without giving effect to
the proviso in the definition thereof regarding Excluded Receivables) that (i)
is owed to an Originator by an Affiliate of the Originator, (ii) arises from the
sale to an Obligor of steel inventory acquired by an Originator solely for the
purpose of reselling the steel or other raw materials inventory to such Obligor
to be used by such Obligor to manufacture goods for the Originator, (iii) arises
from the sale of goods or the provision of services by an Originator to an
Excluded Obligor in respect of which an invoice was or is issued for the first
time after the later of October 28, 2010, or the effective date of such Person's
designation as an Excluded Obligor in accordance with the terms hereof or (iv)
arises from the sale of goods or the provision of services by an Originator to
Sistemas Automotrices de Mexico S.A. de C.V. in respect of which an invoice is
issued for the first time on or after the Closing Date.
(e)    The following defined term “Navistar Companies” and definition thereof
are added to Exhibit I to the Receivables Purchase Agreement in appropriate
alphabetical order:
“Navistar Companies” means each of Navistar, Inc., IC Bus, LLC, SST Truck
Company, LLC, and Navistar Diesel of Alabama, LLC.
(f)    The following defined term “Navistar Receivables” and definition thereof
are added to Exhibit I to the Receivables Purchase Agreement in appropriate
alphabetical order:
“Navistar Receivables” means any Receivable for which the Obligor is any of the
Navistar Companies.

 
3

 

704052263 12403015

--------------------------------------------------------------------------------




(g)    The definition of “Obligor Percentage” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by deleting the words “pursuant to
clause (i)” where they appear therein and substituting the words “pursuant to
clause (a)” therefor.
(h)    Clause (f) of Section 1 of Exhibit IV of the Receivables Purchase
Agreement is restated as follows:
(f) Payments on Receivables, Lock-Box Accounts. The Seller (or the Servicer on
its behalf) will, and will cause each Originator to, at all times, instruct all
Obligors to deliver payments on the Pool Receivables to a Lock-Box Account or a
Lock-Box. The Seller (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such books and records necessary to
identify Collections received from time to time on Receivables and to segregate
such Collections from other property of the Servicer and the Originators. If any
payments on the Pool Receivables or other Collections are received by the
Seller, the Servicer or an Originator, it shall hold such payments in trust for
the benefit of the Administrator, the Purchaser Agents and the Purchasers and
promptly (but in any event within one Business Day after receipt) remit such
funds into a Lock-Box Account. The Seller (or the Servicer on its behalf) will
cause each Lock-Box Bank to comply with the terms of each applicable Lock-Box
Agreement. The Seller shall not permit funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Seller (or
the Servicer on its behalf) will within two Business Days identify and transfer
such funds to the appropriate Person entitled to such funds. The Seller will
not, and will not permit the Servicer, any Originator or other Person to
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds, except cash
concentration accounts maintained by Meritor, prior to segregation pursuant to
Section 1.4 of the Agreement. The Seller shall only add a Lock-Box Account (or
the related Lock-Box), or a Lock-Box Bank to those listed on Schedule II to this
Agreement, if the Administrator has received notice of such addition and an
executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Seller
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
Lock-Box) with the prior written consent of the Administrator.
(i)    Clause (f) of Section 2 of Exhibit IV of the Receivables Purchase
Agreement is restated as follows:
(f) Payments on Receivables, Lock-Box Accounts. The Servicer will at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account or a Lock-Box. The Servicer will, at all times, maintain such books and
records necessary to identify Collections received from time to time on
Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections

 
4

 

704052263 12403015

--------------------------------------------------------------------------------




are received by the Seller, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrator, the Purchaser Agents and
the Purchasers and promptly (but in any event within one Business Day after
receipt) remit such funds into a Lock-Box Account. The Servicer will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Servicer shall not permit funds other than Collections on Pool Receivables
and other Pool Assets to be deposited into any Lock-Box Account. If such funds
are nevertheless deposited into any Lock-Box Account, the Servicer will within
two Business Days identify and transfer such funds to the appropriate Person
entitled to such funds. The Servicer will not, and will not permit any other
Person to commingle Collections or other funds to which the Administrator, any
Purchaser Agent or any Purchaser is entitled with any other funds, except cash
concentration accounts maintained by Meritor, prior to segregation pursuant to
Section 1.4 of the Agreement. The Servicer shall only add, a Lock-Box Account
(or the related Lock-Box), or a Lock-Box Bank to those listed on Schedule II to
this Agreement, if the Administrator has received notice of such addition and an
executed and acknowledged copy of a Lock-Box Agreement in form and substance
acceptable to the Administrator from any such new Lock-Box Bank. The Servicer
shall only terminate a Lock-Box Bank or close a Lock-Box Account (or the related
Lock-Box) with the prior written consent of the Administrator.
(j)    Clause (f) of Exhibit V of the Receivables Purchase Agreement is amended
by deleting the percentage “8.50%” where it appears therein and substituting the
percentage “9.50%” therefor.
SECTION 2.    Consent to Financing Statement Amendment; Agreement Regarding the
November 2012 Monthly Information Package. Each of the parties hereto hereby
consents to the Administrator filing UCC-3 financing statement amendments
substantially in the form attached as Exhibit A hereto. The parties hereto
acknowledge and agree that the Administrator’s filing of such UCC-3 amendments
shall not be construed to limit or waive any obligations of the Seller, the
Servicer or the Originators under the Transaction Documents.
The parties hereto acknowledge and agree that the Information Packages described
in Section 5(c) below shall constitute the Monthly Information Package for the
November 2012 Fiscal Month and the Weekly Information Package for the week ended
as of the close of business on December 12, 2012, respectively, for all purposes
of the Receivables Purchase Agreement and the other Transaction Documents
notwithstanding their inclusion of the Navistar Receivables in the Receivables
Pool for such Fiscal Month and such week.
SECTION 3.     Representations and Warranties of the Seller and Servicer. Each
of the Seller and the Servicer hereby represents and warrants, as to itself, to
the Administrator, each Purchaser and each Purchaser Agent, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment and the PSA Letter Agreement, the representations and warranties made
by such Person in the Transaction Documents to which it is a party are true and
correct as of the date hereof (unless stated

 
5

 

704052263 12403015

--------------------------------------------------------------------------------




to relate solely to an earlier date, in which case such representations or
warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby or by the PSA Letter Agreement,
that constitutes a Purchase and Sale Termination Event, an Unmatured Purchase
and Sale Termination Event, a Termination Event or an Unmatured Termination
Event.
SECTION 4.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof upon the Administrator’s receipt of each of the following, each in
form and substance satisfactory to the Administrator:
(a)    counterparts hereto duly executed by each of the parties hereto;
(b)    counterparts of the PSA Letter Agreement duly executed by each of the
parties thereto; and
(c)    the Monthly Information Package for the November 2012 Fiscal Month and
the Weekly Information Package for the week ended as of the close of business on
December 12, 2012, in each case, reporting the status and performance of the
Receivables Pool in accordance with the terms of the Receivables Purchase
Agreement; provided, however, that such Information Packages shall be prepared
as if the Navistar Receivables existing during such Fiscal Month and such week
were included in the Receivables Pool and were owned by the Seller during such
Fiscal Month and such week.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by

 
6

 

704052263 12403015

--------------------------------------------------------------------------------




facsimile or e-mail transmission shall be effective as delivery of a manually
executed counterpart hereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.


[SIGNATURE PAGES FOLLOW]



 
7

 

704052263 12403015

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
ARVINMERITOR RECEIVABLES CORPORATION,
as Seller


By: /s/ Carl D. Anderson II    
Name:     Carl D. Anderson II
Title:     President and Treasurer


MERITOR, INC.,
as Initial Servicer


By: /s/ Carl D. Anderson II    
Name:     Carl D. Anderson II
Title:     Treasurer





704052263 12403015    S-1    First Amendment to the
Receivables Purchase Agreement
(ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser, as an LC Participant, as a Purchaser Agent, as
LC Bank and as Administrator




By: /s/ Mark Falcione_______________________
Name: Mark Falcione
Title: Senior Vice President





704052263 12403015    S-2    First Amendment to the
Receivables Purchase Agreement
(ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC,
as a Conduit Purchaser




By: /s/ Doris J. Hearn______________________
Name: Doris J. Hearn
Title: Vice President








 





704052263 12403015    S-3    First Amendment to the
Receivables Purchase Agreement
(ArvinMeritor Receivables Corporation)



--------------------------------------------------------------------------------




EXHIBIT A
(Attached)

704052263 12403015    A-1    First Amendment to the
Receivables Purchase Agreement
(ArvinMeritor Receivables Corporation)



